DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 20-30 in the reply filed on 8/9/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden among different groups of invention. This is not found persuasive because,
The invention groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention group would not likely be applicable to another.
Further the question as to whether or not inventions overlap in scope is not whether the groups share some limitations.  In fact, if such were the case, no restriction between groups with a linking or generic claim would ever be proper.  Clearly, such an interpretation would not be consistent with restriction practice or double patenting practice as a whole.  Rather, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.

Claim(s) 20 is/are allowable. The restriction requirement as set forth in the Office action mailed on 7/1/22 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/1/22 is withdrawn.  Claim(s) 1-19 is/are no longer withdrawn from consideration as been amended below because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
(1) An examiner's amendment to the record appears below. Examiner notes the change in the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

The application has been amended as follows:
In the title (where applicable, “+” represents a lens of positive refractive power, “-” represents a lens of negative refractive power, and “0” represents a lens of zero refractive power): 
	IMAGING LENS ASSEMBLY INCLUDING SEVEN LENSES OF ++-+-+- OR ++---+- REFRACTIVE POWERS, IMAGE CAPTURING UNIT AND ELECTRONIC DEVICE.
 
 (2) An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mikhael Mikhalev on 8/16/22. 
The application has been amended as follows:
In the claims (claims 1 and 9 amended): 
	1. (currently amended) An imaging lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element, and each of the seven lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side;
	wherein the second lens element has positive refractive power, the image-side surface of the second lens element is convex in a paraxial region thereof, the sixth lens element has positive refractive power, the object-side surface of the sixth lens element is convex in a paraxial region thereof, the image-side surface of the sixth lens element is convex in a paraxial region thereof, the seventh lens element has negative refractive power, the image-side surface of the seventh lens element is concave in a paraxial region thereof, and at least one of the object-side surface and the image-side surface of at least one lens element of the imaging lens assembly is aspheric and has at least one inflection point;
wherein an Abbe number of the first lens element is V1, an Abbe number of the second lens element is V2, an Abbe number of the third lens element is V3, an Abbe number of the fourth lens element is V4, an Abbe number of the fifth lens element is V5, an Abbe number of the sixth lens element is V6, an Abbe number of the seventh lens element is V7, a focal length of the imaging lens assembly is f, a central thickness of the sixth lens element is CT6, a central thickness of the first lens element is CT1, a central thickness of the fifth lens element is CT5, and the following conditions are satisfied:
2.5<(V1+V2+V6+V7)/(V3+V4+V5)<5.0;
0.50<f/CT6<6.3;
	30.0<V3+V4+V5<90.0; and
	0.10<CT1/CT5<1.5.

	9. (currently amended) An imaging lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element, and each of the seven lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side;
	wherein the second lens element has positive refractive power, the image-side surface of the second lens element is convex in a paraxial region thereof, the image-side surface of the third lens element is concave in a paraxial region thereof, the sixth lens element has positive refractive power, the image-side surface of the sixth lens element is convex in a paraxial region thereof, the seventh lens element has negative refractive power, and at least one of the object-side surface and the image-side surface of at least one lens element of the imaging lens assembly is aspheric and has at least one inflection point;
wherein an Abbe number of the first lens element is V1, an Abbe number of the second lens element is V2, an Abbe number of the third lens element is V3, an Abbe number of the fourth lens element is V4, an Abbe number of the fifth lens element is V5, an Abbe number of the sixth lens element is V6, an Abbe number of the seventh lens element is V7, a focal length of the imaging lens assembly is f, a central thickness of the sixth lens element is CT6, a central thickness of the first lens element is CT1, a central thickness of the second lens element is CT2, an axial distance between the first lens element and the second lens element is T12, and the following conditions are satisfied:
2.5<(V1+V2+V6+V7)/(V3+V4+V5)<5.0;
0.50<f/CT6<6.3;
	30.0<V3+V4+V5<90.0; and
	0.20<(CT1+CT2)/T12<6.5.

Allowable Subject Matter
Claim(s) 1-30 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 20, the closest prior art found is Jia (US 20210356713, of record).

    PNG
    media_image1.png
    650
    525
    media_image1.png
    Greyscale

Jia teaches (Fig. 2, Tables 13-14) An imaging lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element, and each of the seven lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side;
wherein the second lens element has positive refractive power, the image-side surface of the second lens element is convex in a paraxial region thereof, the sixth lens element has positive refractive power, the image-side surface of the sixth lens element is convex in a paraxial region thereof, the seventh lens element has negative refractive power, and at least one of the object-side surface and the image-side surface of at least one lens element of the imaging lens assembly is aspheric and has at least one inflection point;
wherein an Abbe number of the third lens element is V3, an Abbe number of the fourth lens element is V4, an Abbe number of the fifth lens element is V5, a focal length of the imaging lens assembly is f, a central thickness of the sixth lens element is CT6, and the following conditions are satisfied:
wherein an Abbe number of the first lens element is V1, an Abbe number of the second lens element is V2, an Abbe number of the third lens element is V3, an Abbe number of the fourth lens element is V4, an Abbe number of the fifth lens element is V5, an Abbe number of the sixth lens element is V6, an Abbe number of the seventh lens element is V7, a focal length of the imaging lens assembly is f, a central thickness of the sixth lens element is CT6, and the following conditions are satisfied:
(V1+V2+V6+V7)/(V3+V4+V5)<5.0 (207.2/90=2.3);
30.0<V3+V4+V5 (90.0); and
0.50<f/CT6<6.3 (5.6/1.68).

While it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jia such that V3+V4+V5<90.0 for the purposes of increasing the production by allowing certain manufacturing errors, however the prior art of record neither anticipates nor renders obvious all the limitations of claim 20 for an imaging lens assembly including “2.5<(V1+V2+V6+V7)/(V3+V4+V5)”, along with the other claimed limitations of claim 20.
Claims 1 and 9 arer allowed for similar reasons as claim 20.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234